The Honorable Buddy Blair State Representative 7415 Oxford Fort Smith, AR 72903
Dear Representative Blair:
This is in response to your request for an opinion on whether Amendment 29, Section 2 of the Arkansas Constitution, which prohibits persons appointed by the Governor under Section 1 from being eligible to succeed themselves, prohibits a person so appointed from resigning the appointment prior to the filing period for elections and running for the same position.
Please note that I have enclosed a copy of Attorney General Opinion Number 89-193, which addresses this issue. As noted in that opinion, the absence of Arkansas case law on this question precludes a conclusive response. I concur with the conclusion reached therein, however, that a court would in all likelihood refuse to approve this indirect method of accomplishing what cannot be done directly. Having served in the office, the appointee is, in my opinion, precluded from running for the position in the election, notwithstanding his or her prior resignation.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh